Argued May 7, 1928.
In this workmen's compensation case, plaintiff claimed damages for the death of her husband. The claim was rejected by the referee but allowed by the compensation *Page 451 
board which, on a second appeal therefrom, was affirmed by the trial court, and this appeal by defendant followed. The only error assigned is to the judgment affirming the award of the compensation board and this assignment cannot be sustained.
While in defendant's employ on the evening of November 2, 1923, John W. McCarthy, the deceased, sustained, inter alia, a broken nose in a fall upon the floor of the plant. No one saw the fall but it was heard and he was immediately found, unconscious, with his face in a pool of blood. While no one saw the deceased fall, the circumstantial evidence thereof was sufficient to sustain the finding of an accident: Flucker v. Carnegie Steel Co., 263 Pa. 113, 118. On receiving first aid he recovered consciousness and was taken to a surgeon's office where he received proper attention and was sent to the hospital. The next morning, having left his bed without permission, he fell again, became unconscious and died five days after the accident. He was of middle age, apparently in good health, but the surgeon testified that when brought to his office Mr. McCarthy said he had gumma — a syphilitic tumor of the brain. It was also in evidence that he said he did not know how he happened to fall. The Wasserman test seemed to indicate that he had syphilis. As he fell while upon the employer's premises and engaged at his work, the injury was sustained during the course of his employment within the provisions of the statute. See section 301, Act of June 2, 1915, P. L. 736, 738. In England and some American jurisdictions, the injury must grow out of the employment, but our statute contains no such requirement. It is sufficient if the accidental injury happens in the course of the employment: Laraio v. P. R. R. Co., 277 Pa. 382; Callihan v. Montgomery, 272 Pa. 56; Clark v. Lehigh Valley Coal Co., 264 Pa. 529; Lane v. Horn  Hardart,261 Pa. 329; Granville v. Scranton Coal Co., 76 Pa. Super. 335. Furthermore, it is not necessary that the fall result from an accident, as the fall is the accident; *Page 452 
nor is it material that the employee fell because he became dizzy or unconscious. An injury sustained by an accidental fall is compensable although the fall resulted from some disease with which the employee was afflicted. In the instant case McCarthy was not without the protection of the act, if hurt by a fall, although it resulted from a lapse of the brain, whether it was gumma or merely vertigo. An accidental injury, during the course of employment, from an unexplained cause is compensable and the burden is not on a claimant to show the exact cause: Zelazny v. Seneca Coal Mining Co., 275 Pa. 397; Laraio v. P. R. R. Co., supra; Skinner's Pennsylvania Workmen's Compensation Law 54. If resulting from temporary mental lapse it is as compensable as though resulting from the friendly push of a fellow servant, or other untoward event.
It is very earnestly urged for defendant that death resulted from the syphilitic brain tumor and not from the fall and that is the vital question in the case. True, it was necessary for plaintiff to establish the fact that her husband died as a result of the fall rather than from other cause (Zimmerman v. Weinroth, 272 Pa. 537; Miller v. Director Gen. of R. R.,270 Pa. 330), whether she did so was, under the conflicting evidence, for the compensation board to decide. For claimant, two physicians, — one, the coroner who examined the body and the hospital charts, and the other, who testified as an expert from data given him concerning the case, — expressed very positive opinions that death resulted from a fracture at the base of the brain caused by the fall; while several physicians, called by defendant, who saw McCarthy after the accident, expressed equally positive opinions that death resulted from a syphilitic affection of the brain. There was no post-mortem held and the x-ray plates showed neither a tumor nor a fracture. The former would not likely appear and the latter might or might not according to location and conditions. The experts on each side gave substantial reasons for their conclusions *Page 453 
and the question, being one of fact, was for the compensation authorities to decide: Kuca v. Lehigh Valley Coal Co., 268 Pa. 163,168; Strohl v. Eastern Pa. Rys. Co., 270 Pa. 132. Where, as here, the finding is supported by substantial proof, it cannot be overruled by the courts, even when against the apparent weight of the evidence (Stahl v. Watson Coal Co.,268 Pa. 452, 458), for it is not our right or duty to weigh conflicting evidence: Vorbnoff v. Mesta Machine Co. et al.,286 Pa. 199; Rodman v. Smedley et al., 276 Pa. 296. The facts found by the compensation authorities are as conclusive on appeal as the verdict of a jury: Sgattone v. Mulholland  Gotwals, Inc., et al., 290 Pa. 341.
It having been found that McCarthy died as the result of an accidental fall sustained in the course of his employment, the right of his widow to compensation was not affected by the fact that he may have been afflicted with syphilis or even had a tumor of the brain or some other life-shortening malady: Guyer v. Equitable Gas Co., 279 Pa. 5; Whittle v. Nat. Aniline  C. Co., 266 Pa. 356. See also Bakunas v. Phila.  R. C.  I. Co.,78 Pa. Super. 175.
It is suggested for appellant that some of the questions asked of plaintiff's experts omitted certain material data; as to that it is sufficient to say no objection was made to the questions or motion made to strike out the answers and that the only error assigned is to the final judgment. A litigant cannot sit by and permit evidence to go in the record and then escape the final decree because of the improper form of the questions. Had timely objection been made thereto, the questions could have been framed so as to meet it. See McHenry v. Marion Center Coal Mining Co., 286 Pa. 177, 179; Vorbnoff v. Mesta Machine Co. et al., supra.
Appellant relies on Gausman v. R. T. Pearson Co., 284 Pa. 348; but it is not applicable. There plaintiff suffered a stroke of apoplexy from natural causes, unconnected with his employment, and we held it was not an *Page 454 
accident covered by the workmen's compensation statutes. Nothing happened to Gausman but the natural stroke, while in the instant case it was found as a fact that McCarthy's death resulted from injuries sustained by a fall and not from natural causes.
The judgment is affirmed.